Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 1 of 87 PageID #: 170




                                EXHIBIT 3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 2 of 87 PageID #: 171




                                        1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 3 of 87 PageID #: 172




                                        2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 4 of 87 PageID #: 173




                                        3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 5 of 87 PageID #: 174




                                        4
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 6 of 87 PageID #: 175




                                        5
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 7 of 87 PageID #: 176




                                        6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 8 of 87 PageID #: 177




                                        7
Genuine OEM Toyota Replacement Parts and Accessories                    Page 1 of 11
 Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 9 of 87 PageID #: 178


    • Contact
    • Store Policies
    • Login


Genuine OEM Toyota Parts
Save up to 30% on Toyota Parts & Accessories

    • 
      Viewed0

           ◦ You Haven't Viewed Any Items

    • 
      Garage
          ◦
    • 
      Cart0

x

    •    Home
    •    Search For Accessories
    •    Search For Parts
    •    Login / Register
    •    Viewed Items (0)
    •    View My Cart
    •    Policies
    •    Contact Us



    • Make 
    • Year 
    • Model 



     • Home
     • Accessories
     • Parts
    1.
    2.
    3.




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 2 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 10 of 87 PageID #: 179




     • Select Vehicle
     • Search Part Number or VIN
     • Enter a QUOTE Number

Select Make 
Select Model 
Select Year 
 Go
OR
 Shop by Brand     By Model


OR
 Shop by Brand     By Model


OR
 Shop by Brand     By Model



Genuine OEM Toyota Parts
    Welcome to Genuine OEM Toyota Parts! We have in stock millions of factory replacement Toyota parts and accessories ready to ship at a
moments notice. We are an Authorized Toyota Parts distributor and will never sell you an inferior aftermarket replacement part, all of our parts are
  the same OEM replacement parts that are sold at your local dealership. We have been approved to move our inventory at near cost prices to the
 immediate public. So, order your replacement part today before it is too late. Can’t find what you are looking for? No Worries! We can help find
    any replacement Toyota part or accessories for any model vehicle regardless of the year it was produced. Toyota is one of the most popular
branded vehicles in the world and we understand how competitive Toyota Part websites can be. That is why we have priced our priced so low and
                                  ensure we make you a loyal customer of Genuine OEM Toyota Parts for life!




https://genuineoemtoyotaparts.com/                                                                                                   12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 3 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 11 of 87 PageID #: 180


                 You will never step foot inside a dealership again after you purchase from us! Order your Genuine Toyota Parts today!


Shop By Category


A/C and Heating Parts
Air Conditioning, Climate Contr




Body, Glass And Molding P...
Fender, Bumpers, Emblems




Emission Control Parts
Oxygen Sensors, EGR




Exhaust Parts
Catalytics, Mufflers, Brackets




Maintenance And Lubricati...
Brake Fluids, Motor Oil




Steering Wheel And Column...
Housing, Steering Wheel, Switches




Alternator Parts And Comp...
Spark Plugs, Coils, Distributors




Brake Parts And Component...
Rotors, Drums, Calipers, Hoses




Engine Cooling Parts
Radiators, Fans, Therm




Fuel And Air Intake Parts
Air Filters, MAF Sensors




Power Steering Parts And ...
Racks, Pumps, Tie Rods




https://genuineoemtoyotaparts.com/                                                                                                   12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 4 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 12 of 87 PageID #: 181




Suspension Parts
Control Arms, Ball Joints




Axles And Driveline Parts
Transfer Cases, Bearings, Hubs, shafts




Electrical Parts And Comp...
Ignition, Locks, Navigation




Engine Parts
Gaskets, Pistons, Block




Headlamps And Lights Part...
Bulbs, Fog, Tail lamps, Signal




Starter And Components
Starter, Solenoid




Transmission Parts
Driveshafts, Clutch kits

     • Scion
     • Toyota


     • Scion Featured accessories
           ◦  Popular Categories
           ◦  Audio/Video
           ◦  Exterior
           ◦  Security
           ◦  Interior
           ◦  Wheels
           ◦  TRD
           ◦  Other Categories




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 5 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 13 of 87 PageID #: 182




Carpet Trunk Mat Black


2016 Scion FR-S                            LIST PRICE: $59.69
DETAILS




Center Armrest


2016 Scion FR-S                          LIST PRICE: $168.00
DETAILS




Cargo Tray


2016 Scion iM                         LIST PRICE: $64.80
DETAILS




Interior Light Kit


2016 Scion iM                        LIST PRICE: $110.40
DETAILS




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 6 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 14 of 87 PageID #: 183

Mudguard Hardware Front And Rear


2016 Scion iM                          LIST PRICE: $63.60
DETAILS




Alloy Wheel Graphite Gray


2014 Scion iQ                        LIST PRICE: $148.80
DETAILS

    • Toyota Featured accessories
         ◦  Popular Categories
         ◦  Audio/Video
         ◦  Exterior
         ◦  Security
         ◦  Interior
         ◦  Hauling
         ◦  Wheels
         ◦  TRD
         ◦  Other Categories




Towing Hitch


2007 Toyota Highlander                               LIST PRICE: $258.00
DETAILS




https://genuineoemtoyotaparts.com/                                         12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 7 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 15 of 87 PageID #: 184



Mudguards Prius V


2015 Toyota Prius                      LIST PRICE: $78.00
DETAILS




All Weather Floor Liners


2017 Toyota Prius V                      LIST PRICE: $102.00
DETAILS




Trd Oil Filter


2017 Toyota RAV4                         LIST PRICE: $14.30
DETAILS




All Weather Cargo Mat Black, 2 Pc.


2014 Toyota Sequoia                        LIST PRICE: $76.80
DETAILS




Wireless Headphones


2012 Toyota Sequoia                          LIST PRICE: $0.88
DETAILS


Shop By Brand
    • Scion Parts
    • Toyota Parts


Popular Models



https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 8 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 16 of 87 PageID #: 185




   •
       Scion iQ




   •
       Scion xB




   •
       Toyota RAV4




   •
       Toyota Camry




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                    Page 9 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 17 of 87 PageID #: 186




   •
       Toyota Highlander




   •
       Toyota 86




   •
       Toyota Tacoma




   •
       Scion tC




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                   Page 10 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 18 of 87 PageID #: 187




   •
       Toyota 4Runner




   •
       Toyota Corolla




   •
       Scion FR-S

   •   Hours of Operation



            ◦ M-F: 8:00am - 5:00pm EST
            ◦ SA: 8:00am - 5:00pm EST
            ◦ SU: ======= CLOSED =======

   •   Customer Service



            ◦ My Account
            ◦ Contact Support
            ◦ Store Policies

   •   Information



            ◦ Order History
            ◦ Returns

   •   Contact Us



       Headquartered in Miami, Brickell Business District,
       FL 33130, United States

       sales@genuineoemtoyotaparts.com




https://genuineoemtoyotaparts.com/                                        12/21/2018
Genuine OEM Toyota Replacement Parts and Accessories                   Page 11 of 11
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 19 of 87 PageID #: 188


Powered by            © 2018-2019


     •

     •

     •

     •

     •

Modal content
 


Select Your Vehicle

Or
          • VIN
                  Make

                  Scion             Toyota




 Close
 


Select Your Vehicle


         Make

         Scion            Toyota




 Close
 


Select Your Vehicle


         Make

         Scion            Toyota




 Close
 
Loading...




https://genuineoemtoyotaparts.com/                                        12/21/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 20 of 87 PageID #: 189




                                        1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 21 of 87 PageID #: 190




                                        2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 22 of 87 PageID #: 191




                                        3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 23 of 87 PageID #: 192




                                        4
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 24 of 87 PageID #: 193




                                        5
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 25 of 87 PageID #: 194




                                        6
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 1 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 26 of 87 PageID #: 195


      • Contact
      • Store Policies
      • Login


OnlineToyotaParts.com
Your go-to source for Toyota Parts at discount prices

      • 
        Click to Call
      • 
        Viewed0

             ◦ You Haven't Viewed Any Items

      • 
        Garage
            ◦
      • 
        Cart0

x

      •    Home
      •   (888) 770-7160
      •    Search For Accessories
      •    Search For Parts
      •    Login / Register
      •    Viewed Items (0)
      •    View My Cart
      •    Policies
      •    Contact Us



      • Make 
      • Year 
      • Model 



      • Home
      • Accessories
      • Parts
     1.
     2.
     3.




      • Select Vehicle
      • Search Part Number or VIN
      • Enter a QUOTE Number

Select Make 
Select Model 
Select Year 
    Go
OR
    Shop by Brand       By Model




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 2 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 27 of 87 PageID #: 196

OR
  Shop by Brand          By Model


OR
  Shop by Brand          By Model



Highly Dependable OEM Toyota Parts
Thank you for choosing OnlineToyotaParts. We offer genuine Toyota parts at huge discount prices. We are committed to providing superior customer service and supply Toyota replacement parts direct
from the factory at the lowest possible discount prices. As you browse the Toyota catalogs we are sure that you will agree we are your one-stop destination for Toyota OEM (Original Equipment
Manufacturer) parts and OEM accessories at discount prices. We supply the highest quality replacement parts, TRD performance, and genuine accessories for the 4Runner, Avalon, Camry, Celica, Corolla,
Echo, FJ Cruiser, Highlander, Land Cruiser, Matrix, Paseo, Prius, Rav4 Sequoia, Sienna, Solara, Tacoma, Tundra, Yaris, and all factory Toyota models.

The online catalog offers over 600,000 discount Toyota OEM parts and accessories with diagrams, to get your repairs and upgrades done perfectly. The ordering system is 100% safe and secured using EV
certification and daily McAfee scans, so you can always make a worry-free purchase online. Search the online catalog using the vehicle year, make, model, or keyword and part number to find the Toyota
OEM parts that you need. The product diagrams and informative descriptions will guide you to make the right purchase and never having to worry about returns. The Toyota online parts catalog is always
open, easy to use, and orders are shipped directly to your front door. If you are not sure of ordering the correct replacement parts, the state of the art VIN verification will take out the guesswork. We can
make sure the item you are ordering will fit by simply providing us with the VIN during the checkout process. We want to supply the correct genuine Toyota parts along with the great discount prices on the
first attempt! We will contact you if there are any corrections or issues concerning the order.

* *Please Note: The VIN can be found on your insurance card, vehicle registration, top of dash or driver door jamb.




Shop By Category


A/C and Heating Parts
Air Conditioning, Climate Contr




Body, Glass And Molding P...
Fender, Bumpers, Emblems




Emission Control Parts
Oxygen Sensors, EGR




Exhaust Parts
Catalytics, Mufflers, Brackets




Maintenance And Lubricati...
Brake Fluids, Motor Oil




Steering Wheel And Column...
Housing, Steering Wheel, Switches




Alternator Parts And Comp...
Spark Plugs, Coils, Distributors




Brake Parts And Component...
Rotors, Drums, Calipers, Hoses




Engine Cooling Parts
Radiators, Fans, Therm




Fuel And Air Intake Parts
Air Filters, MAF Sensors




Power Steering Parts And ...
Racks, Pumps, Tie Rods




Suspension Parts
Control Arms, Ball Joints




http://onlinetoyotaparts.com/                                                                                                                                                              12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 3 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 28 of 87 PageID #: 197




Axles And Driveline Parts
Transfer Cases, Bearings, Hubs, shafts




Electrical Parts And Comp...
Ignition, Locks, Navigation




Engine Parts
Gaskets, Pistons, Block




Headlamps And Lights Part...
Bulbs, Fog, Tail lamps, Signal




Starter And Components
Starter, Solenoid




Transmission Parts
Driveshafts, Clutch kits

     • Scion
     • Toyota


     • Scion Featured accessories
           ◦  Popular Categories
           ◦  Audio/Video
           ◦  Exterior
           ◦  Security
           ◦  Interior
           ◦  Wheels
           ◦  TRD
           ◦  Other Categories




Carpet Trunk Mat Black


2016 Scion FR-S                          LIST PRICE: $59.69
DETAILS




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 4 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 29 of 87 PageID #: 198

Center Armrest


2016 Scion FR-S                            LIST PRICE: $168.00
DETAILS




Cargo Tray


2016 Scion iM                          LIST PRICE: $64.80
DETAILS




Interior Light Kit


2016 Scion iM                        LIST PRICE: $110.40
DETAILS




Mudguard Hardware Front And Rear


2016 Scion iM                          LIST PRICE: $63.60
DETAILS




Alloy Wheel Graphite Gray


2014 Scion iQ                       LIST PRICE: $148.80
DETAILS

    • Toyota Featured accessories
         ◦  Popular Categories
         ◦  Audio/Video
         ◦  Exterior
         ◦  Security
         ◦  Interior
         ◦  Hauling
         ◦  Wheels
         ◦  TRD
         ◦  Other Categories




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 5 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 30 of 87 PageID #: 199

Towing Hitch


2007 Toyota Highlander                          LIST PRICE: $258.00
DETAILS




Mudguards Prius V


2015 Toyota Prius                      LIST PRICE: $78.00
DETAILS




All Weather Floor Liners


2017 Toyota Prius V                      LIST PRICE: $102.00
DETAILS




Trd Oil Filter


2017 Toyota RAV4                          LIST PRICE: $14.30
DETAILS




All Weather Cargo Mat Black, 2 Pc.


2014 Toyota Sequoia                          LIST PRICE: $76.80
DETAILS




Wireless Headphones


2012 Toyota Sequoia                            LIST PRICE: $0.88
DETAILS


Shop By Brand
    • Scion Parts
    • Toyota Parts


Popular Models




    •
        Toyota Camry




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 6 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 31 of 87 PageID #: 200




  •
      Scion iM




  •
      Scion FR-S




  •
      Toyota 86




  •
      Toyota 4Runner




  •
      Toyota Corolla




  •
      Toyota Highlander




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 7 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 32 of 87 PageID #: 201




  •
      Toyota Tacoma




  •
      Toyota Tundra




  •
      Scion tC




  •
      Toyota Prius




  •
      Toyota RAV4

  •   Hours of Operation



           ◦ M-F: 7:30 AM - 6:00 PM
           ◦ SA: 8:00 AM - 12:00 PM
           ◦ SU: Closed

  •   Customer Service



           ◦ My Account
           ◦ Contact Support
           ◦ Store Policies

  •   Information


           ◦ Order History
           ◦ Returns

  •   Contact Us



      Headquartered in Miami, Brickell Business District
      FL 33130, United States

      (888) 770-7160




http://onlinetoyotaparts.com/                                             12/14/2018
OEM Toyota Parts and Accessories - Online Toyota Parts                   Page 8 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 33 of 87 PageID #: 202

         parts@onlinetoyotaparts.com

Powered by               © 2018-2019

     • Sitemap

     •

     •

     •

     •

     •

     •

Modal content
 


Select Your Vehicle

Or
          • VIN
                    Make

                     Scion             Toyota




 Close
 


Select Your Vehicle


         Make

         Scion               Toyota




 Close
 


Select Your Vehicle


         Make

         Scion               Toyota




 Close
 
Loading...




http://onlinetoyotaparts.com/                                             12/14/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 34 of 87 PageID #: 203




                                        1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 35 of 87 PageID #: 204




                                        2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 36 of 87 PageID #: 205




                                        3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 37 of 87 PageID #: 206




                                        4
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 38 of 87 PageID #: 207




                                        5
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 39 of 87 PageID #: 208




                                        6
Toyota Parts - OEM Toyota Parts                                          Page 1 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 40 of 87 PageID #: 209


      • Contact
      • Store Policies
      •  Login


Toyota Parts eStore
Save up to 50% off on OEM Parts & Accessories

      • 
        Click to Call
      • 
        Viewed0

             ◦ You Haven't Viewed Any Items

      • 
        Garage
            ◦
      • 
        Cart0

x

      •    Home
      •   (888) 770-7160
      •    Search For Accessories
      •    Search For Parts
      •    Login / Register
      •    Viewed Items (0)
      •    View My Cart
      •    Policies
      •    Contact Us



      • Make 
      • Year 
      • Model 



      • Home
      • Accessories
      • Parts




          With huge savings & fast delivery, we basically sell SMILES!




      • Select Vehicle
      • Search Part Number or VIN
      • Enter a QUOTE Number

Select Make 
Select Model 
Select Year 
    Go
OR
    Shop by Brand       By Model


OR
    Shop by Brand       By Model


OR
    Shop by Brand       By Model



The Toyota Parts eStore Difference
          Always THE BEST PRICE over Factory DEALERSHIPS... Professional (ASE Certified) LIVE SUPPORT... MILLIONS IN STOCK Equals SAME-DAY
                                                                      SHIPPING...

                                                                                                                     Leave a message




https://toyotapartsestore.com/                                                                                                    12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 2 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 41 of 87 PageID #: 210

We are your Toyota Genuine part specialist sourced from an authorized Toyota Dealership. With millions in operations, inventory and staff invested, we pride ourselves on customer service and fast delivery.
We buy in large volumes allowing us to pass amazing savings for all of your Toyota part and accessory needs.


We are here for you and will take your calls anytime between 7:30 am - 5 pm (eastern time) Monday through Friday. We will answer any questions you might have about proper fit and if you actually need a
replacement part even if you don't buy a Toyota part from us. Give us your VIN and we will run it through our system to ensure the accuracy of your order completely free. Orders placed without VIN will be
shipped as ordered but may have a restocking fee consequence.


Shop By Category


A/C and Heating Parts
Air Conditioning, Climate Contr




Body, Glass And Molding P...
Fender, Bumpers, Emblems




Emission Control Parts
Oxygen Sensors, EGR




Exhaust Parts
Catalytics, Mufflers, Brackets




Maintenance And Lubricati...
Brake Fluids, Motor Oil




Steering Wheel And Column...
Housing, Steering Wheel, Switches




Alternator Parts And Comp...
Spark Plugs, Coils, Distributors




Brake Parts And Component...
Rotors, Drums, Calipers, Hoses




Engine Cooling Parts
Radiators, Fans, Therm




Fuel And Air Intake Parts
Air Filters, MAF Sensors




Power Steering Parts And ...
Racks, Pumps, Tie Rods




Suspension Parts
Control Arms, Ball Joints




Axles And Driveline Parts
Transfer Cases, Bearings, Hubs, shafts




Electrical Parts And Comp...
Ignition, Locks, Navigation




                                                                                                                                                                        Leave a message




https://toyotapartsestore.com/                                                                                                                                                          12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 3 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 42 of 87 PageID #: 211

Engine Parts
Gaskets, Pistons, Block




Headlamps And Lights Part...
Bulbs, Fog, Tail lamps, Signal




Starter And Components
Starter, Solenoid




Transmission Parts
Driveshafts, Clutch kits

     • Scion
     • Toyota


     • Scion Featured accessories
           ◦  Popular Categories
           ◦  Audio/Video
           ◦  Exterior
           ◦  Security
           ◦  Interior
           ◦  Wheels
           ◦  TRD
           ◦  Other Categories




Carpet Trunk Mat Black


2016 Scion FR-S                           LIST PRICE: $59.69
DETAILS




Center Armrest


2016 Scion FR-S                        LIST PRICE: $168.00
DETAILS




Cargo Tray


2016 Scion iM                       LIST PRICE: $64.80
DETAILS



                                                                    Leave a message




https://toyotapartsestore.com/                                                   12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 4 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 43 of 87 PageID #: 212




Interior Light Kit


2016 Scion iM                        LIST PRICE: $110.40
DETAILS




Mudguard Hardware Front And Rear


2016 Scion iM                          LIST PRICE: $63.60
DETAILS




Alloy Wheel Graphite Gray


2014 Scion iQ                       LIST PRICE: $148.80
DETAILS

    • Toyota Featured accessories
         ◦  Popular Categories
         ◦  Audio/Video
         ◦  Exterior
         ◦  Security
         ◦  Interior
         ◦  Hauling
         ◦  Wheels
         ◦  TRD
         ◦  Other Categories




Towing Hitch


2007 Toyota Highlander                                      LIST PRICE: $258.00
DETAILS




Mudguards Prius V


2015 Toyota Prius                               LIST PRICE: $78.00
DETAILS


                                                                                  Leave a message




https://toyotapartsestore.com/                                                                 12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 5 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 44 of 87 PageID #: 213




All Weather Floor Liners


2017 Toyota Prius V                     LIST PRICE: $102.00
DETAILS




Trd Oil Filter


2017 Toyota RAV4                        LIST PRICE: $14.30
DETAILS




All Weather Cargo Mat Black, 2 Pc.


2014 Toyota Sequoia                        LIST PRICE: $76.80
DETAILS




Wireless Headphones


2012 Toyota Sequoia                           LIST PRICE: $0.88
DETAILS


Shop By Brand
    • Scion Parts
    • Toyota Parts


Popular Models




    •
        Toyota Venza Parts




    •
        Toyota Corolla iM Parts




                                                                    Leave a message




https://toyotapartsestore.com/                                                   12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 6 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 45 of 87 PageID #: 214




  •
      Toyota 4Runner Parts




  •
      Toyota FJ Cruiser Parts




  •
      Toyota Yaris iA Parts




  •
      Toyota Tacoma Parts




  •
      Toyota Corolla Parts




  •
      Toyota Sienna Parts




                                                                    Leave a message




https://toyotapartsestore.com/                                                   12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 7 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 46 of 87 PageID #: 215




    •
        Toyota RAV4 Parts




    •
        Toyota Prius Parts




    •
        Toyota Tundra Parts




    •
        Toyota Land Cruiser Parts

Click to see all Toyota Parts and Accessory Cars and Trucks Catalogs

 View all Models


    •   Hours of Operation



             ◦ M-F: 7:30 am to 6:00 pm
             ◦ SA: 8:00 am - 12:00 pm
             ◦ SU: CLOSED

    •   Customer Service



             ◦ My Account
             ◦ Contact Support
             ◦ Store Policies

    •   Information


             ◦ Order History
             ◦ Returns

    •   Contact Us



        Headquartered in Miami, Brickell Business District
        FL 33130, United States

        (888) 770-7160

        sales@toyotapartsestore.com

Powered by                   © 2018-2019

    • Sitemap

    •

    •

    •                                                                  Leave a message




https://toyotapartsestore.com/                                                      12/14/2018
Toyota Parts - OEM Toyota Parts                                          Page 8 of 8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 47 of 87 PageID #: 216


     •

     •

Modal content
 


Select Your Vehicle

Or
             • VIN
                                       
                      •   Make
                      •   Year
                      •   Model
                      •   Trim
                      •   Engine
                      •   Trans
                                       
                      • Scion
 Close
 


Select Your Vehicle

                                   
         •   Make
         •   Year
         •   Model
         •   Trim
         •   Engine
         •   Trans
                                   
             Scion
 Close
 


Select Your Vehicle

                                   
         •   Make
         •   Year
         •   Model
         •   Trim
         •   Engine
         •   Trans
                                   
             Scion
 Close
 
Loading...




                                                                    Leave a message




https://toyotapartsestore.com/                                                   12/14/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 48 of 87 PageID #: 217




                                        1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 49 of 87 PageID #: 218




                                        2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 50 of 87 PageID #: 219




                                        3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 51 of 87 PageID #: 220




                                        4
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 52 of 87 PageID #: 221




                                        5
Genuine Toyota Parts | Replacement Toyota Parts                          Page 1 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 53 of 87 PageID #: 222


      • Contact
      • Store Policies
      • Login


1stToyotaParts.com

      • 
        Click to Call
      • 
        Viewed0

             ◦ You Haven't Viewed Any Items

      • 
        Garage
            ◦
      • 
        Cart0

x

      •    Home
      •   (888) 770-7160
      •    Search For Accessories
      •    Search For Parts
      •    Login / Register
      •    Viewed Items (0)
      •    View My Cart
      •    Policies
      •    Contact Us



      • Make 
      • Year 
      • Model 



      • Home
      • Accessories
      • Parts
     1.
     2.
     3.




      • Select Vehicle
      • Search Part Number or VIN
      • Enter a QUOTE Number

Select Make 
Select Model 
Select Year 
    Go
OR
    Shop by Brand       By Model


OR
    Shop by Brand       By Model


OR




http://www.1sttoyotaparts.com/                                            12/14/2018
Genuine Toyota Parts | Replacement Toyota Parts                          Page 2 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 54 of 87 PageID #: 223


  Shop by Brand          By Model



Original Toyota Parts at Affordable Everyday Prices
Welcome to 1stToyotaParts.com, where you can buy quality Toyota parts at affordable everyday prices. With our incredibly low online prices on Toyota OEM parts, your
days of standing in line at the local parts dealer are over. We carry an extensive selection of replacement parts for every available Toyota vehicle and we proudly sell them
at discounted prices. If your Toyota requires replacement parts for maintenance or repairs, make the right decision for both your car and wallet by shopping online with us.

Here at 1stToyotaParts.com, order accuracy is of utmost importance. In order for us to be 100% sure that we’re sending the right replacement parts for your auto, please
provide us with your VIN upon checking out. We strongly believe that equipping your vehicle with OEM parts is the best way to preserve your autos reliability and
performance. Take advantage of our everyday low prices and place your Toyota parts order online with us. Need help locating a certain part or have questions on the parts
you’re searching for? Contact us and we will be more than happy to assist you.

Thank you for choosing 1stToyotaParts.com.


Shop By Category


A/C and Heating Parts
Air Conditioning, Climate Contr




Body, Glass And Molding P...
Fender, Bumpers, Emblems




Emission Control Parts
Oxygen Sensors, EGR




Exhaust Parts
Catalytics, Mufflers, Brackets




Maintenance And Lubricati...
Brake Fluids, Motor Oil




Steering Wheel And Column...
Housing, Steering Wheel, Switches




Alternator Parts And Comp...
Spark Plugs, Coils, Distributors




Brake Parts And Component...
Rotors, Drums, Calipers, Hoses




Engine Cooling Parts
Radiators, Fans, Therm




Fuel And Air Intake Parts
Air Filters, MAF Sensors




Power Steering Parts And ...
Racks, Pumps, Tie Rods




http://www.1sttoyotaparts.com/                                                                                                                              12/14/2018
Genuine Toyota Parts | Replacement Toyota Parts                          Page 3 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 55 of 87 PageID #: 224



Suspension Parts
Control Arms, Ball Joints




Axles And Driveline Parts
Transfer Cases, Bearings, Hubs, shafts




Electrical Parts And Comp...
Ignition, Locks, Navigation




Engine Parts
Gaskets, Pistons, Block




Headlamps And Lights Part...
Bulbs, Fog, Tail lamps, Signal




Starter And Components
Starter, Solenoid




Transmission Parts
Driveshafts, Clutch kits



Popular Models




     •
         Toyota Tacoma




     •
         Toyota Land Cruiser




http://www.1sttoyotaparts.com/                                            12/14/2018
Genuine Toyota Parts | Replacement Toyota Parts                          Page 4 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 56 of 87 PageID #: 225




   •
       Toyota RAV4




   •
       Toyota Sienna




   •
       Toyota Corolla




   •
       Toyota Avalon




   •
       Toyota Tundra




http://www.1sttoyotaparts.com/                                            12/14/2018
Genuine Toyota Parts | Replacement Toyota Parts                          Page 5 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 57 of 87 PageID #: 226




   •
       Toyota Prius




   •
       Toyota 4Runner




   •
       Toyota Camry




   •
       Toyota Yaris

   •   Hours of Operation



            ◦ M-F: 7:30 AM - 6:00 PM
            ◦ SA: 8:00 AM - 12:00 PM
            ◦ SU: CLOSED

   •   Customer Service



            ◦ My Account
            ◦ Contact Support
            ◦ Store Policies

   •   Information



            ◦ Order History
            ◦ Returns

Powered by                  © 2018-2019


   •

   •




http://www.1sttoyotaparts.com/                                            12/14/2018
Genuine Toyota Parts | Replacement Toyota Parts                          Page 6 of 6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 58 of 87 PageID #: 227


     •

     •

     •

Modal content
 


Select Your Vehicle

Or
          • VIN
                                                   
                  Toyota         Year

                   2017                 2016

                   2015                 2014

                   2013                 2012       

 Close
 


Select Your Vehicle

                                               
         Toyota   Year

          2017            2016

          2015            2014

          2013            2012                 

 Close
 


Select Your Vehicle

                                               
         Toyota   Year

          2017            2016

          2015            2014

          2013            2012                 

 Close
 
Loading...




http://www.1sttoyotaparts.com/                                            12/14/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 59 of 87 PageID #: 228




                                        1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 60 of 87 PageID #: 229




                                        2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 61 of 87 PageID #: 230




                                        3
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 62 of 87 PageID #: 231




                                        4
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 63 of 87 PageID #: 232




                                        5
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 64 of 87 PageID #: 233




                                        6
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 65 of 87 PageID #: 234




                                        7
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 66 of 87 PageID #: 235




                                        8
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 67 of 87 PageID #: 236




                                        9
OEM Toyota Replacement Parts - Factory Toyota Parts and Accessories      Page 1 of 2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 68 of 87 PageID #: 237



                                          888- |contact parts dept.                     |Store policies                             |Login
                                          770- (https://toyota.partswebsite.com/contact- (https://toyota.partswebsite.com/policies/) (https://toyota.partswebsite.com/account.php)
                                          7160 us/)
                                                                                                                                         0
                                             Make        Year       Model       Enter Keyword, VIN or Part number
                                                                                                                               CART -       
                                     ()
                                                                                                                             (/scart.php)




                   SHOP BY BRAND


                    Toyota Parts 




                      POPULAR MODELS


                  Toyota 4Runner      


                  Toyota Avalon       


                  Toyota Camry        


                  Toyota Celica       


                  Toyota Corolla      
                                            Quality OEM Toyota Parts &
                  Toyota Echo              Accessories
                                            Let’s be honest, when you think of vehicles that stand the test of time, Toyota is at the top of
                  Toyota Highlander        that list. Over the years Toyota has gained a reputation for building some of the most
                                            dependable vehicles around, and in 2011, Toyota was ranked as the third largest car
                                            manufacturer in the world. In fact, the Toyota Camry is the best-selling car in America, 17 of
                  Toyota Prius        
                                            the last 19 years. The Camry was the 2016 IIHS Top Safety Pick and received a 5-star
                                            overall safety rating from NHTSA, among many other awards and accolades. Think about it,
                  Toyota Prius C           eighty percent of the Toyota vehicles sold 20 years ago are still on the road today. Now
                                            that’s what you call longevity. Whether you are searching for OEM replacement parts for
                                            your new Toyota Corolla or those hard to find parts for your treasured Toyota Supra, we ‘ve
                  Toyota RAV4         
                                            got you covered. With thousands of quality OEM Toyota parts and accessories at heavily
                                            discounted prices, we are Toyota drivers one-stop shop for OEM Toyota components.
                  Toyota Sequoia      
                                            At Toyota.PartsWebsite.com, you can easily find the OEM replacement parts needed by
                                            your Toyota at close to wholesale prices. Remembering to switch out old parts on your
                  Toyota Supra             Toyota with new OEM replacement parts is very important for the life of your vehicle. We
                                            have the utmost confidence that every part and accessory built for your Toyota model can
                  Toyota Tacoma            easily be found in our online catalog, at incredibly affordable prices. When you shop at with
                                            us, you never have to worry about your personal information not being processed securely
                                            because our shopping cart is guarded and uses fully encrypted Secure Sockets Layers
                  Toyota Tundra            (SSL) protection. Take advantage of our amazing discounts and place your order online,
                                            today. We look forward to making you loyal customer and supplying your Toyota with the
                  Toyota Yaris             best OEM parts and accessories available.




                      QUOTE SEARCH


                  Quote No. Search


                          Search




                                          HOURS OF                                                              CONTACT US
                                          OPERATION
                                                                                                                Headquartered in Miami,
                                                                                                                Brickell Business District, FL
                                          Monday-      7:30 AM - 6:00
                                                                                                                33130
                                                                                                                United States
                                          Friday:      PM

                                                                                                                888-770-7160




https://toyota.partswebsite.com/                                                                                                                       12/14/2018
OEM Toyota Replacement Parts - Factory Toyota Parts and Accessories      Page 2 of 2
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 69 of 87 PageID #: 238


                                                                  8:00 AM - 12:00
                                                    Saturday:
                                                                  PM


                                                    Sunday:                 Closed



                                                    Sales and Support: 888-770-7160




                SHOP                                MY ACCOUNT                            OUR SERVICES                         HELP & SUPPORT


                   Parts Catalog                        My Account                            Order History                        Policies (/policies/)


                   (https://toyota.partswebsite.com/parts/)
                                                         (https://toyota.partswebsite.com/account.php)
                                                                                              (https://toyota.partswebsite.com/account.php)
                                                                                                                                   Contact Support (/contact-


                   Accessories Catalog                  Customer Service                      Returns                              us/)


                   (https://toyota.partswebsite.com/accessories/)
                                                        (https://toyota.partswebsite.com/contact-
                                                                                             (https://toyota.partswebsite.com/policy/return_policy.html)


                                                        us/)




                Powered by                © 2017


0

      Make                   Year                               Model                 Enter Keyword, VIN or Part number                                                




https://toyota.partswebsite.com/                                                                                                                                12/14/2018
00102134Case
         05 4:18-cv-00908-ALM-KPJ              678987ÿ 1-3
                                             Document  ÿFiled
                                                             ÿÿ12/28/18
                                                                      ÿÿÿPage
                                                                                      ÿ8ÿ70
                                                                                                 of 87 PageID #: 239
       $%&'()'
       *'%+,ÿ.%/0)0,1
       2%30&
  4
  5%6%'(7.(+'178,(/,+9)%:
  ;,&<0&,ÿ=>?ÿ5%6%'(ÿ.(+'1ÿ@ÿA)),11%+0,1
       Bÿ
       $/0)Cÿ'%ÿ$(//
       Dÿ
       E0,F,GH
              I%<ÿJ(K,&L'ÿE0,F,GÿA&6ÿM',:1
       Nÿ
       ;(+(3,
       Oÿ
       $(+'H
  P
       QÿJ%:,
       RSTTTUÿVVH7VWXH
       Yÿ*,(+)Zÿ[%+ÿA)),11%+0,1
       \ÿ*,(+)Zÿ[%+ÿ.(+'1
       ]ÿ2%30&ÿ^ÿ_,301',+
       DÿE0,F,GÿM',:1ÿSHU
       OÿE0,Fÿ?6ÿ$(+'
       `ÿ.%/0)0,1
       aÿ$%&'()'ÿb1

       ?(C,ÿc
       I,(+ÿc
       ?%G,/ÿc
   87ÿd7!eÿfghÿÿÿ8ÿ
        J%:,
        A)),11%+0,1
     W9ÿ.(+'1
     i9ÿ
     j9ÿ




        *,/,)'ÿE,Z0)/,
        *,(+)Zÿ.(+'ÿk<:l,+ÿ%+ÿEMk
        >&',+ÿ(ÿmb=5>ÿk<:l,+
  *,/,)'ÿ?(C,ÿc
11!7"7#1                                                                                       015
00102134Case
         05 4:18-cv-00908-ALM-KPJ                              678987ÿ 1-3
                                                             Document  ÿFiled
                                                                             ÿÿ12/28/18
                                                                                      ÿÿÿPage
                                                                                                      ÿ8ÿ71
                                                                                                                 of 87 PageID #: 240
  $%&%'(ÿ*+,%&ÿ-
  $%&%'(ÿ.%/0ÿ-
   6
  12
   ÿ3ÿ48! ÿ4ÿ!7"
  7ÿ57!ÿÿÿ69#ÿ
  12
   ÿ3ÿ48! ÿ4ÿ!7"
  797ÿ6ÿ7           ÿ
  12
   ÿ3ÿ48! ÿ4ÿ!7"
 89:;<=9ÿ?<ÿ@<A<?BÿCBD?EÿF9B:9D
 G%&'+H%ÿ(+ÿI+J+(/ÿK/0(LÿM%/&%0ÿNO%0%ÿN%ÿO/P%ÿ/Qÿ+P%0L(+'Rÿ+SÿHT&&T+QLÿ+SÿU%QVTQ%ÿ1W*ÿI+J+(/ÿ0%X&/'%H%Q(ÿX/0(Lÿ0%/,Jÿ(+ÿY%ÿLOTXX%,ZÿI+J+(/ÿP%OT'&%Lÿ/0%ÿL+H%ÿ+Sÿ(O%
 H+L(ÿX+XV&/0ÿ/V(+LÿTQÿ(O%ÿN+0&,[ÿ'O/Q'%Lÿ/0%ÿJ+Vÿ+0ÿL+H%+Q%ÿJ+VÿRQ+Nÿ,0TP%Lÿ/ÿI+J+(/Zÿ\+(ÿ+Q&Jÿ/0%ÿI+J+(/ÿP%OT'&%ÿ0%&T/Y&%ÿYV(ÿ(O%Jÿ/0%ÿ/SS+0,/Y&%[ÿL+ÿ,+Q](ÿ&%(ÿ/ÿ0%X/T0
 OV0(ÿJ+V0ÿN/&&%(Zÿ^(ÿI+J+(/ÿK/0(LÿM%/&%0ÿN%ÿL(0TP%ÿ(+ÿX0+PT,%ÿJ+VÿNT(Oÿ(O%ÿ&+N%L(ÿ'+L(ÿ/Q,ÿS/L(%L(ÿL%0PT'%ZÿG%ÿNT&&ÿLOTXÿ+V(ÿJ+V0ÿS/'(+0Jÿ0%X&/'%H%Q(ÿI+J+(/ÿX/0(Lÿ,T0%'(&J
 S0+Hÿ(O%ÿN/0%O+VL%ÿ(+ÿJ+V0ÿO+VL%O+&,ÿ+0ÿH%'O/QT'Zÿÿ\%%,ÿ/ÿ0/0%ÿ+0ÿO/0,%0ÿ(+ÿSTQ,ÿ0%X&/'%H%Q(ÿX/0(_ÿ̀+Q(/'(ÿVLaÿG%ÿ/0%ÿ/Qÿ/V(O+0Tb%,ÿX/0(Lÿ,TL(0TYV(+0ÿ/Q,ÿN%ÿNT&&ÿ'+Q(/'(
 I+J+(/ÿX/0(Lÿ'%Q(%0ÿ/'0+LLÿ(O%ÿN+0&,ÿ(+ÿH/R%ÿLV0%ÿN%ÿU%(ÿ(O%ÿX/0(ÿJ+VÿQ%%,aÿ10,%0ÿ(+,/Ja
 cd<eÿfAÿgB?9h<DA

 ^ìÿ/Q,ÿj%/(TQUÿK/0(Lÿ
 ^T0ÿ̀+Q,T(T+QTQU[ÿ̀&TH/(%ÿ̀+Q(0

 k+,J[ÿl&/LLÿ^Q,ÿ*+&,TQUÿKZZZÿ
 m%Q,%0[ÿkVHX%0L[ÿWHY&%HL


 WHTLLT+Qÿ̀+Q(0+&ÿK/0(Lÿ
 1nJU%Qÿ$%QL+0L[ÿWl2

 WnO/VL(ÿK/0(Lÿ
 `/(/&J(T'L[ÿ*VSS&%0L[ÿk0/'R%(L


 */TQ(%Q/Q'%ÿ^Q,ÿoVY0T'/(TZZZÿ
 k0/R%ÿm&VT,L[ÿ*+(+0ÿ1T&


 $(%%0TQUÿGO%%&ÿ^Q,ÿ̀+&VHQZZZÿ
 j+VLTQU[ÿ$(%%0TQUÿGO%%&[ÿ$NT('O%L


 ^&(%0Q/(+0ÿK/0(Lÿ^Q,ÿ̀+HXZZZÿ
 $X/0RÿK&VUL[ÿ̀+T&L[ÿMTL(0TYV(+0L


 k0/R%ÿK/0(Lÿ^Q,ÿ̀+HX+Q%Q(ZZZÿ
 2+(+0L[ÿM0VHL[ÿ̀/&TX%0L[ÿj+L%L


 WQUTQ%ÿ̀++&TQUÿK/0(Lÿ
 2/,T/(+0L[ÿm/QL[ÿIO%0H


 mV%&ÿ^Q,ÿ^T0ÿpQ(/R%ÿK/0(Lÿ
 ^T0ÿmT&(%0L[ÿ*^mÿ$%QL+0L




 K+N%0ÿ$(%%0TQUÿK/0(Lÿ^Q,ÿZZZÿ
 2/'RL[ÿKVHXL[ÿIT%ÿ2+,L

 $VLX%QLT+QÿK/0(Lÿ
 `+Q(0+&ÿ^0HL[ÿk/&&ÿq+TQ(L



 ^n&%Lÿ^Q,ÿM0TP%&TQ%ÿK/0(Lÿ
 I0/QLS%0ÿ̀/L%L[ÿk%/0TQUL[ÿjVYL[ÿLO/S(L



11!7"7#1                                                                                                                                        315
00102134Case
        05 4:18-cv-00908-ALM-KPJ         678987ÿ 1-3
                                       Document  ÿFiled
                                                       ÿÿ12/28/18
                                                                ÿÿÿPage
                                                                                ÿ8ÿ72
                                                                                           of 87 PageID #: 241



 =6,&.0'&-6ÿ4-0.2ÿ:)1ÿ7(G5HHHÿ
 @8)'.'()IÿJ(&K2IÿL-M'8-.'()


 =)8'),ÿ4-0.2ÿ
 N-2K,.2Iÿ4'2.()2IÿO6(&K


 P,-16-G52ÿ:)1ÿJ'8B.2ÿ4-0.HHHÿ
 O/6Q2Iÿ+(8IÿC-'6ÿ6-G52Iÿ%'8)-6


 %.-0.,0ÿ:)1ÿ7(G5(),).2ÿ
 %.-0.,0Iÿ%(6,)('1


 C0-)2G'22'()ÿ4-0.2ÿ
 E0'M,2B-R.2Iÿ76/.&BÿK'.2
        %&'()
        C(?(.-
                                  ÿÿ
        %&'()ÿ+,-./0,1ÿ-&&,22(0',2
              3ÿ4(5/6-0ÿ7-.,8(0',2
              9ÿ:/1'(;<'1,(
              9ÿ=>.,0'(0
              9ÿ%,&/0'.?
              9ÿ@).,0'(0
              9ÿAB,,62
              9ÿCDE
              9ÿF.B,0ÿ7-.,8(0',2




 ÿÿ




 STUVWXÿZU[\]ÿ^TXÿ_T̀a]
  bcdeÿ%&'()ÿ+Df%                                 J@%Cÿ4D@7=gÿhedHdc
 E=C:@J%
 ÿÿÿ




 SW\XWUÿiUjUWkX
  bcdeÿ%&'()ÿ+Df%                               J@%Cÿ4D@7=gÿhdlbHcc
 E=C:@J%
 ÿÿÿ




 STUmnÿZUTo
11!7"7#1                                                                                 $15
00102134Case
        05 4:18-cv-00908-ALM-KPJ       678987ÿ 1-3
                                     Document  ÿFiled
                                                     ÿÿ12/28/18
                                                              ÿÿÿPage
                                                                              ÿ8ÿ73
                                                                                         of 87 PageID #: 242
  HIJKÿ?02&Aÿ2L                             M@?%ÿ4E@7=NÿOPIQHI
  F=%:@M?
  ÿ




 RSTUVWXVÿZW[\Tÿ]WT
 HIJKÿ?02&Aÿ2L                            M@?%ÿ4E@7=NÿOJJ^QKI
 F=%:@M?
 ÿ




 _`a[`bVaÿcbVadbVUÿeVXSTÿfSaÿgUbV
 HIJKÿ?02&Aÿ2L                              M@?%ÿ4E@7=NÿOKhQ^I
 F=%:@M?
 ÿ




 fiiXjÿk\UUiÿlVbm\WTUÿlVbj
 HIJnÿ?02&Aÿ2o                           M@?%ÿ4E@7=NÿOJKJQHI
 F=%:@M?
                                ÿÿ
      %&'&()ÿ+,)(-.,/ÿ)00,11&.2,1
            3ÿ4&5-6).ÿ7)(,8&.2,1
            9ÿ:-/2&;<2/,&
            9ÿ=>(,.2&.
            9ÿ?,0-.2('
            9ÿ@A(,.2&.
            9ÿB)-62A8
            9ÿCD,,61
            9ÿ%EF
            9ÿG(D,.ÿ7)(,8&.2,1




 ÿÿ




 pXdWS[ÿcWTq\
  HIIPÿ%&'&()ÿB28D6)A/,.                                  M@?%ÿ4E@7=NÿOHP^QrI
 F=%:@M?
 ÿÿÿ




 _`a[`bVasÿtVẀsÿu
   HIJrÿ%&'&()ÿ4.2-1                              M@?%ÿ4E@7=NÿOhnQrI
  F=%:@M?
  ÿÿÿ
11!7"7#1                                                                               $15
00102134Case
        05 4:18-cv-00908-ALM-KPJ            678987ÿ 1-3
                                          Document  ÿFiled
                                                          ÿÿ12/28/18
                                                                   ÿÿÿPage
                                                                                   ÿ8ÿ74
                                                                                              of 87 PageID #: 243



 $%%ÿ'()*+(,ÿ-%..,ÿ/01(,2
 3456ÿ89:9;<ÿ=>?@AÿB                                     CDE8ÿ=FDGHIÿJ554KL4
 MH8NDCE
 ÿ




 OPQÿR0%ÿ-0%*(,
 3456ÿ89:9;<ÿFNBS                                       CDE8ÿ=FDGHIÿJ5SKT4
 MH8NDCE
 ÿ




 $%%ÿ'()*+(,ÿU),V.ÿW)*ÿX%)YZ[ÿ\ÿ]Y^
 345Sÿ89:9;<ÿE_`@9?<                                       CDE8ÿ=FDGHIÿJaTK34
 MH8NDCE
 ÿ




 '0,(%(22ÿb()cd+.1(2
 3453ÿ89:9;<ÿE_`@9?<                                         CDE8ÿ=FDGHIÿJ4K6e
 MH8NDCE
 f+.dÿXgÿX,)1c
       Eh?9iÿ=<>;A
       89:9;<ÿ=<>;A
 ].dj%),ÿW.c(%2



                                      ÿ
       89:9;<ÿk<>?A




                                      ÿ
       89:9;<ÿal




11!7"7#1                                                                                    215
00102134Case
        05 4:18-cv-00908-ALM-KPJ          678987ÿ 1-3
                                        Document  ÿFiled
                                                        ÿÿ12/28/18
                                                                 ÿÿÿPage
                                                                                 ÿ8ÿ75
                                                                                            of 87 PageID #: 244




                                    ÿ
      &'(')*ÿ&+,-.*




                                    ÿ
      &'(')*ÿ/012




                                    ÿ
      &'(')*ÿ3.4+5




                                    ÿ
      674',ÿ48




                                    ÿ
      &'(')*ÿ69:+'4*




                                    ÿ
      &'(')*ÿ;*<.(




                                    ÿ
      &'(')*ÿ&*7'<*

11!7"7#1                                                                                  $15
00102134Case
        05 4:18-cv-00908-ALM-KPJ                              678987ÿ 1-3
                                                            Document  ÿFiled
                                                                            ÿÿ12/28/18
                                                                                     ÿÿÿPage
                                                                                                     ÿ8ÿ76
                                                                                                                of 87 PageID #: 245




                                                     ÿ
      +,-./ÿ012+




                                                     ÿ
      3.4.56ÿ718//9&




                                                     ÿ
      3.4.56ÿ:.&.;;6
      <=>?@ÿ=BÿCDE?FGH=I

             J20KÿLKMNÿOJÿ2ÿPKNNÿQJ
             +OKÿRKNNÿOJÿ2ÿSTKNNÿQJ
             +UKÿ:;.V9W
      X>@G=YE?ÿZE?[H\E

             J4ÿO,,.8/5
             :./56,5ÿ+8]].&5
             +5.&9ÿQ.;-,-9V
      ^IB=?YFGH=I

             %&W9&ÿ_-V5.&4
             1958&/V
      X=IGF\Gÿ̀@

      _96Wa86&59&9Wÿ-/ÿJ-6b-cÿd&-,e9;;ÿd8V-/9VVÿf-V5&-,5ÿ
      0gÿMMSMNcÿU/-59Wÿ+5659V
      hRRRiÿLLN2LSPN
      ,./56,5j3.4.562Q6&5V2f96;9&k,.b
 Q.l9&9Wÿm4ÿ          ÿnÿTNSR2TNSo




 J.W6;ÿ,./59/5
  p
 ZEqE\Gÿr=>?ÿsEtH\qE
 %& '() 87ÿuvwÿw
                  xyz{
                      |}~           y


  "7
  p
 ZEqE\Gÿr=>?ÿsEtH\qE
11!7"7#1                                                                                                      $15
00102134Case
        05 4:18-cv-00908-ALM-KPJ      678987ÿ 1-3
                                    Document  ÿFiled
                                                    ÿÿ12/28/18
                                                             ÿÿÿPage
                                                                             ÿ8ÿ77
                                                                                        of 87 PageID #: 246
      $%&'
      ()*+,            -+.+/%


  "7
  0
 123245ÿ789:ÿ;2<=432
     $%&'
      ()*+,            -+.+/%


  "7
  0
 >?@ABCDEEE




11!7"7#1                                                                              515
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 78 of 87 PageID #: 247
                                                                         Page 1 of 1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 79 of 87 PageID #: 248




        Welcome to

        This Web page is parked FREE, courtesy of GoDaddy

            Get This Domain

        Find similar domains




                                                                              Our award-winning,
                                                                              24/7 support always
                                                                              has your back.
                                                                              Call us at (480) 505-8877




                                  Copyright © 1999-2018 GoDaddy, LLC. All Rights Reserved.

                                         *Restrictions apply. See website for details.




http://toyotapartsdealer.com/                                                                             12/14/2018
                                                                         Page 1 of 1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 80 of 87 PageID #: 249




                    Just a little maintenance..
         Don’t worry if you placed an order it is still being processed normally. We appreciate your
                                   patience. Check back at a later time.




http://partswebsite.com/                                                                         12/14/2018
                                                                         Page 1 of 1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 81 of 87 PageID #: 250




                    Just a little maintenance..
         Don’t worry if you placed an order it is still being processed normally. We appreciate your
                                   patience. Check back at a later time.




http://partswebsite.com/                                                                         12/14/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 82 of 87 PageID #: 251
McAfee Web Gateway - Notification                                        Page 1 of 1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 83 of 87 PageID #: 252




                                                      Global Blocklist


    Your requested URL has placed into a global blocklist due to previously determined malicious activities.


     URL: http://www.eppartsexpress.com/
     URL Categories: Parked Domain
     User name: CPORTERF
     Client IP: 10.202.10.26
     Proxy: DALSWG02
     Rule Name: Block Baker Botts Categories




                    US customers contact the US Service Desk. Extension #01.1111 or 888.712.7747 (toll free)
                 International customers contact the London Helpdesk. Extension #07.3600 or +44.207.726.3600

                                                                                                             generated 2018-12-14 17:28:56 by DALSWG02
                                                                                     Mozilla/5.0 (Windows NT 10.0; WOW64; Trident/7.0; rv:11.0) like Gecko




http://www.eppartsexpress.com/                                                                                                         12/14/2018
HTTP 404 Not Found                                                       Page 1 of 1
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 84 of 87 PageID #: 253



           The webpage cannot be found
                                                                              HTTP 404

           Most likely causes:
              • There might be a typing error in the address.
              • If you clicked on a link, it may be out of date.

           What you can try:

               Retype the address.

               Go back to the previous page.

               Go to and look for the information you want.

               More information




res://ieframe.dll/http_404.htm                                            12/14/2018
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 85 of 87 PageID #: 254
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 86 of 87 PageID #: 255
Case 4:18-cv-00908-ALM-KPJ Document 1-3 Filed 12/28/18 Page 87 of 87 PageID #: 256
